      Case 4:19-cv-03425-JST Document 75 Filed 11/27/19 Page 1 of 7



 1   Counsel listed on signature page
 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                        OAKLAND DIVISION
11

12
     NIANTIC, INC.,                             Case No. 4:19-cv-03425 JST
13
                   Plaintiff,                   JOINT STIPULATION AND
14                                              [PROPOSED] ORDER TO EXTEND
            v.                                  TIME TO RESPOND TO PLAINTIFF
15                                              NIANTIC, INC.’S MOTION TO DISMISS
     GLOBAL++, et al.,                          PURSUANT TO CIVIL L.R. 6-2(a)
16
                   Defendants.
17                                              Judge: Honorable Jon S. Tigar
18

19

20

21

22

23

24

25

26

27

28

                                                      STIPULATION AND [PROPOSED] ORDER
                                                                CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 75 Filed 11/27/19 Page 2 of 7



 1          Pursuant to Civil Local Rule 6-2(a), it is hereby stipulated between and among plaintiff
 2   Niantic, Inc. (“Plaintiff”) and defendants Ryan Hunt and Alen Hundur (collectively,
 3   “Defendants”) (together “the Parties”), by their respective counsel, as follows:
 4          1.      On November 14, 2019, Plaintiff filed a Combined Motion to Dismiss
 5   Counterclaims for Failure to State a Claim, Motion to Strike Counterclaims and Motion to Strike
 6   Defendants’ Affirmative Defenses (the “Motion”). Dkt. 69.
 7          2.      The current deadline for Defendants to file an opposition to the Motion is
 8   November 29, 2019. See L.R. 7-3(b). The current deadline for Plaintiff to file a reply in support
 9   of the Motion is December 6, 2019. See L.R. 7-3(c). A hearing on the Motion is currently
10   scheduled for January 29, 2020. Dkt. 70.
11          3.      On November 22, 2019, and in light of the approaching Thanksgiving holiday, the
12   Parties agreed to stipulate to an extension of the deadline for Defendants to file an opposition to
13   the Motion from November 29, 2019 to and including December 11, 2019. The parties also
14   agreed to stipulate to a corresponding extension of the deadline for Plaintiff to file a reply in
15   support of the Motion from December 6, 2019 to and including December 30, 2019, which
16   includes the Christmas holiday.
17          4.      The parties do not believe that the requested extensions will have any impact on
18   the schedule for the case, including the January 29, 2020 Motion hearing. Dkt. 70.
19          5.      Pursuant to Local Rule 6-2(a), the following is a list of “all previous time
20   modifications in the case, whether by stipulation or court order.”
21                  a.      On July 11, 2019, the August 1, 2019 hearing on Plaintiff’s motion for
22                          preliminary injunctive relief (the “PI Motion”) was vacated. See Dkt. 15,
23                          20; see also Dkts. 17, 19.
24                  b.      On July 11, 2019, the Initial Case Management conference was
25                          rescheduled from September 12, 2019 to September 30, 2019. See Dkts.
26                          9, 23.
27

28
                                                      -1-
                                                                 STIPULATION AND [PROPOSED] ORDER
                                                                           CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 75 Filed 11/27/19 Page 3 of 7



 1            c.    On July 12, 2019, the Parties stipulated to an extension of time, to and
 2                  including July 17, 2019, for Defendants to respond to Plaintiff’s
 3                  Complaint. See Dkt. 24.
 4            d.    On July 18, 2019, the hearing on Plaintiff’s PI Motion was continued until
 5                  August 8, 2019. See Dkt. 28.
 6            e.    On July 19, 2019, the hearing on Plaintiff’s PI Motion and Defendants’
 7                  motion to dismiss was rescheduled from August 22, 2019 to September 4,
 8                  2019. See Dkts. 26, 30. At that time, the Court also ordered Defendants
 9                  to file an opposition to Plaintiff’s PI Motion by July 31, 2019 and ordered
10                  Plaintiff to file a reply in support of its PI Motion by August 7, 2019. See
11                  Dkts. 30, 7.
12            f.    On August 2, 2019, the Parties stipulated to an extension of time, to and
13                  including August 14, 2019, for Plaintiff to file its reply in support of its PI
14                  Motion. See Dkts. 34, 36.
15            g.    On August 7, 2019, the hearing on Plaintiff’s PI Motion and Defendants’
16                  motion to dismiss was rescheduled from August 22, 2019 to September
17                  11, 2019. See Dkt. 37.
18            h.    On October 10, 2019, the Parties stipulated to an extension of time, to and
19                  including October 24, 2019, for Defendants to respond to Plaintiff’s
20                  Complaint. See Dkt. 61.
21            i.    On October 25, 2019, the hearing on Defendants’ Motion was rescheduled
22                  from December 4, 2019 to December 18, 2019. See Dkts. 63, 65.
23            j.    On November 5, 2019, pursuant to the Parties’ stipulation, the Court
24                  extended the deadline for Niantic to file an opposition to Defendants’
25                  motion to lift the preliminary injunction from November 7, 2019 to and
26                  including November 19, 2019 and extended the deadline for Defendants to
27                  file a reply in support of their motion to lift the preliminary injunction
28                  from November 14, 2019 to and including December 4, 2019. See Dkt.
                                              -2-
                                                         STIPULATION AND [PROPOSED] ORDER
                                                                   CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 75 Filed 11/27/19 Page 4 of 7



 1                         68. At that time, the Court also rescheduled the hearing date on
 2                         Defendants’ motion to lift the preliminary injunction from December 4,
 3                         2019 to January 29, 2020. See id.
 4                 k.      On November 18, 2019, the Court rescheduled the hearing on Niantic’s
 5                         combined motion to dismiss and motion to strike from January 22, 2020 to
 6                         January 29, 2020. See Dkts. 69, 70.
 7          NOW THEREFORE, good cause having been shown, the parties stipulate to requesting
 8   an order extending the deadline for Defendants to file an opposition to the Motion from
 9   November 29, 2019 to December 11, 2019, and for Plaintiff to file a Reply to Defendants’
10   Opposition from December 6, 2019 to December 30, 3019.
11          IT IS SO STIPULATED.
12

13   Dated: November 27, 2019                             Respectfully Submitted,
14                                                        POLSINELLI LLP
15
                                                          /s/ Phillip J. R. Zeeck
16                                                By:      Phillip J. R. Zeeck
17                                                        Fabio E. Marino (SBN 183825)
                                                          fmarino@polsinelli.com
18                                                        Phillip Zeeck (Admitted PHV)
                                                          pzeeck@polsinelli.com
19                                                        POLSINELLI LLP
                                                          1661 Page Mill Road, Suite A
20                                                        Palo Alto, CA 94304
                                                          T: 650-461-7700
21                                                        F: 650-461-7701
22
                                                          Attorneys for Defendants
23                                                        RYAN HUNT AND ALEN HUNDUR

24

25

26

27

28
                                                    -3-
                                                                STIPULATION AND [PROPOSED] ORDER
                                                                          CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 75 Filed 11/27/19 Page 5 of 7



 1   Dated: November 27, 2019                   Respectfully Submitted,
 2                                              PERKINS COIE LLP
 3
                                                /s/ Ryan Spear
 4                                      By:      Ryan Spear
 5                                              Todd M. Hinnen
                                                thinnen@perkinscoie.com
 6                                              Ryan Spear
 7                                              rspear@perkinscoie.com
                                                PERKINS COIE LLP
 8                                              1201 Third Ave., Ste. 4900
                                                Seattle, WA 98101
 9                                              T: 206-359-8000
                                                F: 206-359-9000
10
                                                Julie E. Schwartz
11                                              jschwartz@perkinscoie.com
                                                PERKINS COIE LLP
12                                              3150 Porter Drive
13                                              Palo Alto, CA 94304-1212
                                                Tel: 650-838-4300
14                                              Fax: 650-838-4350

15                                              Attorneys for Plaintiff
                                                NIANTIC, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -4-
                                                     STIPULATION AND [PROPOSED] ORDER
                                                               CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 75 Filed 11/27/19 Page 6 of 7



 1                                   SIGNATURE ATTESTATION
 2          Pursuant to Civil L.R. 5.1 and General Order 45, I hereby attest that I have obtained the

 3   concurrence in the filing of this document from all the signatories for whom a signature is

 4   indicated by a “conformed” signature (/s/) within this e-filed document and I have on file records

 5   to support this concurrence for subsequent production for the Court if so ordered or for

 6   inspection upon request.

 7

 8

 9   Dated: November 27, 2019                         /s/ Phillip J. R. Zeeck
                                                      Phillip J. R. Zeeck
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -5-
                                                               STIPULATION AND [PROPOSED] ORDER
                                                                         CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 75 Filed 11/27/19 Page 7 of 7



 1                                [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4

 5   Dated:
 6

 7                                              HONORABLE JON S. TIGAR
                                                UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -6-
                                                   STIPULATION AND [PROPOSED] ORDER
                                                             CASE NO. 4:19-cv-03425-JST
